                   Case 4:19-cv-01903-SBA Document 27 Filed 05/28/19 Page 1 of 2
                                                                                                     Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   DAVID SEAMAN,                                     )
                                                       )             19-cv-01903
                                                           Case No: _______________
 4                                                     )
                                     Plaintiff(s),     )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
              v.
                                                       )   PRO HAC VICE
 6   YOUTUBE, LLC, et al.,                             )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7
                                     Defendant(s).     )
                                                       )
 8
         I, Brian M. Willen                          , an active member in good standing of the bar of
 9    New York Supreme Court , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Defendants YouTube, LLC & Google LLC in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Samuel J. Reed Dippo               an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    1301 Avenue of the Americas, 40th Floor               650 Page Mill Road
      New York, NY 10019-6022                               Palo Alto, CA 94304-1050
14
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 999-5800                                        (650) 493-9300
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    bwillen@wsgr.com                                      sreeddippo@wsgr.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 4191730      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:       05/28/19                                           Brian M. Willen
22                                                                                 APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Brian M. Willen                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                             UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                    October 2012
        Case 4:19-cv-01903-SBA Document 27 Filed 05/28/19 Page 2 of 2




                Rppettate 3BibiIion of tbe bupreme Court
                     of the 'taste of iletu pork
                     Prot 3ubiriat Department


               i§u5anna 3R.oja5, Clerk of the (ppettate 12sibi5ion of
the fipupreme Court of the #ptate of DAV pork, _Pot Yubiciat
  epartment, certifp that
                BRIAN MICHAEL WILLEN
tba5 butp ticen5eb anb abmitteb to practice a5 an Zittornep anb
CounOettor at Iau iu att the courts of tbe gqate of PEW           pork on
3Berember 9, 2003, has butp taken anb 5ub5cribeb the oath of office
pre5cribeb by tab), has been enrotteb in the Rolt of attornep5 anb
(oun5ettor5 at lab) ou file in mp office, has butp regi5tereb With
the abmini5tratibe office of the courts, anb accorbing to the recorb5
of this court i5 in goob 5tanbing a5 an attornep anb counsellor at
lath.

                            itne55 .tihereof, 3m babe hereunto Set mp
                         hanb anb affixeb the deal. of this court on
                                        Alan!) 21; 2019


        3853

                                       Clerk of the Court
